Citation Nr: 1411671	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1959 to September 1980, including service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the RO in Denver, Colorado which in pertinent part, denied service connection for erectile dysfunction secondary to a prostate condition. 

The claim was remanded by the Board twice previously, most recently in an August 2012 decision.  The remand directed the RO to ask the Veteran about potential relevant outstanding records and to get several addendum opinions from a VA examiner.  The Veteran never responded to the letter that the RO sent regarding these records.  An addendum VA examination report was generated in October 2012, which includes opinions regarding the various secondary service connection theories for his ED.  Thus, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A Board videoconference hearing was held in May 2012 before the undersigned Veterans Law Judge, and a transcript of the hearing is on file.


FINDING OF FACT

The Veteran's ED is not caused by, aggravated by, or otherwise related to his service-connected degenerative joint disease of his lumbosacral spine or prostate cancer. 






CONCLUSION OF LAW

The criteria for service connection for ED have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a February 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This letter was tailored to his secondary service connection claim.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's ED.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a videoconference hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Merits of the Claim

The Veteran has not asserted that his ED disability is related to his period of active service, and his service treatment records do not reflect a finding of any such diagnosis or complaints.  Nor is there any evidence of record indicating that it is related to his service.  Therefore, service connection on a direct basis is not appropriate here.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Rather, the Veteran contends that he has ED that is secondary to his service-connected degenerative joint disease of the lumbosacral spine or, alternatively, to his service-connected prostate cancer.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  

In this case, the Veteran has a current diagnosis of ED which was confirmed at his January 2011 VA examination.  His treatment records document a history with the condition dating back to at least 2007 and he claims it actually started in 2005.  Thus, the issue will turn on whether this ED is in fact related to either of his service- connected conditions.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The January 2011 VA opinion stated that the Veteran's ED was less likely as not caused by or a result of the focal adenocarcinoma of the prostate.  The examiner's reasoning was that the ED actually began prior to the onset of adenocarcinoma of the right prostate.  He further explained that the Veteran had not undergone any specific therapy for the adenocarcinoma such as chemotherapy, radiation therapy, radical prostatectomy, or external beam radiation.  Finally, the examiner stated that the Veteran's most recent PSA level was 0.4 ng/dl two months prior.  

The same examiner generated an addendum opinion in October 2012.  The examiner first opined that the ED was less likely than not caused by or a result of the service-connected degenerative joint disease of the lumbosacral spine.  His rationale was that the Veteran was actually able to obtain and maintain an erection for vaginal penetration and ejaculation over several years while he had the degenerative joint disease.  

The examiner then opined that the ED was less likely than not aggravated by the service-connected degenerative joint disease.  His reasoning was that the degenerative joint disease of the lumbosacral spine had not caused any neurological abnormality that could have possibly aggravated the ED. 

He next opined that the ED was less likely than not caused by the service-connected prostate cancer.  His reasoning was similar to that of his initial opinion, namely that the ED began prior to the Veteran receiving a diagnosis of a small focus of adenocarcinoma of the right prostate.  The examiner also stated that 73 biopsies of the prostate, as well as the Veteran's five year follow-up examination, indicated that there was no current activity of adenocarcinoma of the prostate.  He also repeated that the Veteran had not undergone any specific therapy for the adenocarcinoma that may have caused the ED.

Finally, the examiner opined that the ED was less likely than not aggravated by the prostate cancer.  He repeated the reasoning of the ED existing prior to the prostate cancer, that he received no specific therapy to treat the prostate cancer, and that there was no current cancer activity that could have caused aggravation.  

The Board has considered the Veteran's own statements, including his hearing testimony, made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of ED, including any relationship to degenerative joint disease of the spine or prostate cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements are not competent evidence of a medical nexus between his claimed condition and his service-connected disability.

Because they are supported by detailed explanations, the Board finds the January 2011 and October 2012 opinions to be the most probative evidence in determining the etiology of the Veteran's ED.  There is no medical evidence to the contrary in the Veteran's claims file.  For this reason, the overall weight of the evidence is against finding a relationship or nexus between the Veteran's ED and either his service-connected degenerative joint disease of the lumbosacral spine or prostate cancer.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  


ORDER

Service connection for erectile dysfunction is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


